DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	During the week of June 27th to July 1st 2022 voicemails were exchanged regarding a telephonic restriction requirement.  On June 3th, Dale Skalla elected maize variety GIE2002.  Applicant is requested to confirm the election in the reply to this Office action.  The formal restriction requirement is set forth below.
Restriction Requirement
This application contains claims directed to the following patentably distinct species, i.e. maize varieties:  GIE2002, IID6072, LFF7352, LJC7589, and LJI6305.  The species are independent or distinct because claimed maize varieties have distinct and unique combinations of genetic, morphological and physiological characteristics which makes them patentably distinct one from the other.  For example, the four varieties have markedly different silk colors.  Based on the current record, these species are not obvious variants of each other.  Therefore each variety requires its own search of the prior art and the multiple claimed varieties results in undue examination burden to the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (3 7 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
As seen above, Applicant made a telephonic election of species.  
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 3 7 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Currently, no claims are generic.

Accordingly, claims 1-20 in conjunction with the elected species of maize variety are examined on merits in the present Office action.  Claims 1-20 as filed on 31 March 2021 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The Examiner uses the terms “cultivar” and “variety” somewhat interchangeably in this Office Action.  A “cultivar” is merely a “cultivated” variety, and therefore, in this context the words can be used interchangeably.
A cultivar is distinguished from other plants of the same species by DUS traits and/or by genetic fingerprint.  In the United States, the genetic variation for commercial varieties of maize is limited.  E.g. Moore (2008) Farm Industry News) (“A Shallow Gene Pool”), p. 3. 
In Fehr (1987) (“Backcross Method” in Principles of Cultivar Development (Macmillan Pub. Co. (New York)) pp. 360-76), the backcross method is described as restoring 75% of the recurrent parent genome after the first backcross and restoring 87.5% of the recurrent parent genome after the second backcross (see Fig. 28-1,  p. 362).  

Specification
3.	The disclosure is objected to because of the following informalities.  

The specification is objected to because in the “Deposit Information” section (Spec. p. 50) there are blank underlines as placeholders for the deposit accession numbers, the date of the deposit and the results of the testing.

Amending the title to reflect the elected variety is requested.

Appropriate correction is requested.

Claim Objections
4.	The claims are objected to because of the following informalities.
Claims 1, 2 8 and 15 are objected to because these claims all have a blank underline as a place-holder for the deposit’s information.  
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The deposited seeds are that of an inbred line.  
.Appropriate correction is requested.

Improper Markush Group
5.	Claims 1-20 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claims 1-2, 8, 15, 17 and 20 are  improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The recited maize lines with unique genetics.  This results in different phenotypes.  See for example the different colors of silk listed in Table 1.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

35 USC § 112(b) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-9, 12-13 and 17  are rejected because they recite the limitation “GIE2002” in reference to maize plants without referencing a perfected deposit.  The meaning of this limitation is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  The term is not well known and generally accepted in the art, and the use of this  name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a maize plant that encompasses all of its traits except by deposit.  Thus the term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.  
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Dependent claims are included in this rejection.  

35 USC § 112(a) based Claim Rejections under the Written Description Requirement 
Add claims 5-6?
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 6-8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 is drawn to, e.g. a plant of GIE2002 with a locus conversion.  Claim 8 also encompasses plant parts and cells.
Applicant explicitly provides a broad, almost unlimited, definition of “a” on page 16.  In contrast to this, Applicant does not provide any limiting definition of ‘an additional trait.’ 
Claim 15 is also interpreted in view of the above.  Therefore claim 15 reads on adding a vast number of traits which, in and of itself, does not raise an issue under the written description requirement.  Claim 16, however, reads on a plant produced by the method of claim 15.  In view of the broad definition of “a” / “an” it is uncertain how many additional traits might be added.  Applicant discusses adding traits in the first full paragraph on page 2 but recites a laundry list of traits including “better agronomic characteristics.’  The same discussion also admits that additional traits may be acquired with the parental germplasm.  
The claims require that the plant is of variety GIE2002, and it is understood that any seeds of this variety will produce plants having the distinct, uniform, and stable (DUS) traits that distinguish the variety over other varieties of maize; such as the traits listed in Table 1 on pages 51-52 of the specification.  
While it may be understood that the claimed plant having a single locus conversion or an additional trait will retain the DUS of variety GIE2002 except for the single locus conversion or additional trait, the claims are much broader than that.
As discussed supra, in the United States of America, the genetic variation for commercial varieties of maize is limited.  E.g. Moore (2008) Farm Industry News) (“A Shallow Gene Pool”), p. 3.  A maize plant with an unlimited number of conversions could be substantially different from the plant represented by the to-be deposited seeds.  It encompasses a very large genus of maize plants.
Therefore these claims are thus "reach through" claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
Claims 6-7 are included in this rejection because these claims also read on a vast genus of plants given the expansive definition of “a/an.”
Examiner’s Note
The Office is not taking the position that a single locus conversion of the GIE2002 variety is not patentable.  The claims are interpreted, however, in view of the definitions provided in the specification.  Applicant provides a very broad explicit definition of “a/an” but also does not provide any countervailing definition or discussion limiting how many traits might be added or loci converted.  
Applicant should consider limiting to the claims to a single locus conversion or a small number of locus conversions.  With similar language regarding additional traits.

35 USC § 112(a) – Based Claim Rejections under the Enablement Requirement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments that is accepted under the Budapest Treaty is considered sufficient to ensure public availability.
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public with respect to this application.  The specification does not teach such a process.  Therefore Applicant must deposit seeds to comply with 35 USC 112(a).  If a deposit is made, the deposit must be accepted under the terms of the Budapest Treaty or the results or a viability test must be provided.  
Also, a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, is required to satisfy the deposit requirement made herein.
Dependent claims are included in this rejection.

35 USC § 112(d) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The maize plant claimed in claim 6 is characterized as "further comprising an additional trait" and thus it is broader in scope than the seed of claim 2 from which it depends.  Art that would apply to the seed of claim 6 would not necessarily apply to the plant of claim 2.  Thus claim 6 fails to further limit claim  2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To put it another way, the claimed plant is described and enabled by the deposit-to-be.  Adding genes to the genome of or modifying the genetic background of the deposited seeds could substantially change it to a different variety.  This position is taken also with a view to the broad definition of “a” discussed supra.
Dependent claim 7 is included in this rejection because it fails to provide further limitations obviating this rejection.

Allowable Subject Matter
10.	The claimed inbred GIE2002 appears to be free of the prior art of record.  
The claimed GIE2002 inbred is similar to maize inbred 2FACC taught by US Patent 6,225,538 B1, issued 1 May 2001.  Both plants, for example, have dent kernels, pink anthers, green glumes, and yellow endosperm.
However, instant GIE2002 and 2FACC differ in the following phenotypes:  green / pink versus yellow silk; white cob versus red cobs;  and brace root of medium versus moderate/dark.

Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663                                                                                                                                                                                            



Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of maize variety GIE2002, but the instant specification is silent about what starting materials and methods were used to produce maize variety ‘GIE2002’  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations / denominations used for the original parental lines.
b) Information should also include information pertaining to the public availability of the original parental lines.
c) The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f) Are there any patent applications or patents in which sibs of the instant plant are claimed?  If so, please set forth their serial numbers as well as the names of the sibs.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


/Amjad Abraham/           Supervisory Patent Examiner, Art Unit 1663